•— Appeal by defendant from a judgment of the Supreme Court, Kings County (Pizzuto, J.), rendered September 23, 1980, convicting him of attempted robbery in the first degree, attempted assault in the second degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence. Judgment affirmed. Although the trial court’s charge to the jury as to the issue of alibi was erroneous (see People v Bauer, 83 AD2d 869; People v Carreras, 83 AD2d 590; People v Fludd, 68 AD2d 409), the error was not preserved for appellate review as a matter of law and it was, in *865any event, harmless in view of the overwhelming proof of guilt (see People v Crimmins, 36 NY2d 230). Two instances of Trowbridge error (see People v Trowbridge, 305 NY 471) were likewise not preserved for our review as a matter of law and, in any event, in view of the strength of the identification testimony, the error must be deemed harmless since there was no substantial issue on the point (see People v Mobley, 56 NY2d 584, 586). We have examined defendant’s remaining contentions and find them to be without merit. O’Con-nor, J. P., Weinstein, Bracken and Boyers, JJ., concur.